Exhibit 10.1
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (together with all Exhibits hereto, and as supplemented,
modified, amended or restated from time to time in the manner provided herein,
this “Agreement”), effective as of January 29, 2010 (the “Effective Date”), is
by and between RECOVERY ENERGY, INC., a Nevada corporation (“Borrower”), and
HEXAGON INVESTMENTS, LLC, a Colorado limited liability company (“Lender”).
 
RECITALS
 
A. Borrower has acquired certain oil and gas properties, as described in
Exhibit A attached hereto, together with all improvements located thereon,
including, without limitation, any fixtures, structures and appurtenances now or
later to be located thereon (the “Oil and Gas Properties”);
 
B. Pursuant to that certain Letter Agreement re Acquisition Loan for Nebraska
Properties, from Lender to Borrower, dated January 29, 2010 (the “Letter
Agreement”), Lender has extended a term loan to Borrower in the principal amount
of $4,500,000, which was used by Borrower in connection with the acquisition of
the Oil and Gas Properties;
 
C. Borrower and Lender desire to enter into this Agreement and the other Loan
Documents (as defined below) in order to replace and restate the agreements set
forth in the Letter Agreement, and more fully set forth the terms of the
transactions described in the Letter Agreement; and
 
D. Lender and Borrower have agreed to replace and restate the Letter Agreement
by the execution and delivery of this Agreement and the other Loan Documents.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
 
I.   DEFINITIONS AND REFERENCES
 
Section 1.1 Defined Terms. As used in this Agreement, each of the following
terms shall have the meaning given it in this Section 1.1 or in the sections and
subsections referred to below:
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“Applicable Environmental Law” means any law, order, rule or regulation
pertaining to health or the environment (as the same now exist or are hereafter
enacted and/or amended).
 
“Borrower” has the meaning set forth in the introductory paragraph.
 
“Business Day” means any day which is not a Saturday, a Sunday or a legal
holiday on which commercial banks are authorized or required to be closed in
Denver, Colorado.
 
“Collateral” means all tangible or intangible real or personal property which,
under the terms of any Security Document, is or is purported to be covered
thereby or subject thereto.
 
1

--------------------------------------------------------------------------------


 
“Debt” means, as to any Person, all indebtedness, liabilities and obligations of
such Person, whether primary or secondary, direct or indirect, absolute or
contingent.
 
“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notice and/or the passage of time,
constitute an Event of Default.
 
“Default Rate” is 20.00% per annum.
 
“Earned Properties” has the meaning set forth in Section 7.1(b).
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September or December of any year.
 
“Fiscal Year” means a twelve-month period ending on December 31 of any year.
 
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower: (a) are
applied for all periods in a consistent manner, and (b) are consistently applied
for all periods after the date hereof so as to properly reflect the financial
condition, and the results of operations and changes in financial position, of
Borrower.
 
“Gross Proceeds of Production” means the gross proceeds from the sale of
hydrocarbon production attributable to the Oil and Gas Properties and actually
received by or on behalf of Borrower during any calendar month, less Third-Party
Proceeds for the same calendar month associated with the Oil and Gas Properties.
 
“Initial Engineering Report” means the engineering report dated December 8,
2009, covering the Oil and Gas Properties, prepared by Kent B. Lina, Certified
Petroleum Engineer.
 
“Initial Financial Statement” means the financial statement of Borrower dated as
of December 31, 2009, a copy of which has heretofore been delivered by Borrower
to Lender.
 
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Debt owed to him or any other arrangement with
such creditor which provides for the payment of such Debt out of such property
or assets or which allows him to have such Debt satisfied out of such property
or assets prior to the general creditors of any owner thereof, including any
lien, mortgage, security interest, pledge, deposit, production payment, rights
of a vendor under any title retention or conditional sale agreement or lease
substantially equivalent thereto, or any other charge or encumbrance for
security purposes, whether arising by law or agreement or otherwise, but
excluding any right of offset which arises without agreement in the ordinary
course of business.
 
“Loan Documents” means this Agreement, the Security Documents, the Note, and all
other agreements, certificates, legal opinions and other documents, instruments
and writings heretofore or hereafter delivered in connection herewith or
therewith pertaining to the Loan.
 
“Loan” has the meaning set forth in Section 2.1.
 
“Maturity Date” means December 1, 2010.
 
2

--------------------------------------------------------------------------------


 
“Monthly Statement” has the meaning set forth in Section 6.1(c).
 
“Mortgages” means (i) that certain Mortgage, Security Agreement, Assignment of
Production and Proceeds, Financing Statement and Fixture Filing, dated as of
January 29, 2010, from Borrower in favor of Lender, covering the Oil and Gas
Properties located in the State of Colorado, and (ii) that certain Deed of
Trust, Mortgage, Security Agreement, Assignment of Production and Proceeds,
Financing Statement and Fixture Filing, dated as of January 29, 2010, from
Borrower for the benefit of Lender, covering the Oil and Gas Properties located
in the State of Nebraska.
 
“Net Proceeds” means for any calendar month, Gross Proceeds of Production less
the sum of (i) Permitted Expenses paid during such calendar month and not
accrued in any previous period and (ii) Permitted Expenses accrued during the
relevant calendar month but not actually paid.
 
“Note” has the meaning set forth in Section 2.1.
 
“Obligated Person” means Borrower or any other Person now or hereafter liable
for repayment of any or all of the Obligations, whether by guaranty or
otherwise.
 
“Obligations” means all Debt from time to time owing by Borrower to Lender under
or pursuant to any of the Loan Documents. “Obligation” means any part of the
Obligations.
 
“Oil and Gas Properties” has the meaning set forth in Recital A.
 
“Permitted Expenses” means, for each period for which the Net Proceeds is
determined, the sum of the following, to the extent only that Borrower has been
billed for such or the payment obligation of Borrower with respect thereto has
otherwise accrued during the relevant period only and to the extent not already
deducted in any remittance to Borrower and without duplication of any item: (a)
lease operating expenses attributable to the Oil and Gas Properties; (b)
transportation and marketing expenses attributable to the Oil and Gas
Properties; (c) facility lease expenses attributable to the Oil and Gas
Properties; and (d) production and ad valorem taxes attributable to Borrower’s
share of Gross Proceeds of Production.
 
“Person” means an individual, corporation, partnership, association, joint-stock
company, trust or trustee thereof, estate or executor thereof, limited liability
company, unincorporated organization or joint venture, court or governmental
unit or any agency or subdivision thereof, or any other legally recognizable
entity.
 
“Security Documents” means the Mortgages and all other security agreements,
deeds of trust, mortgages, chattel mortgages, pledges, guaranties, financing
statements, continuation statements, extension agreements and other agreements
or instruments now, heretofore, or hereafter delivered by any or all of the
Obligated Persons or any other person to Lender in connection with this
Agreement or any transaction contemplated hereby, to secure or guaranty the
payment of any part of the Obligations or the performance of any other duties
and obligations of any or all of the Obligated Persons under the Loan Documents,
whenever made or delivered.
 
“Third-Party Proceeds” means that portion, if any, of proceeds from the sale of
hydrocarbon production attributable to the interest of, and owned by, any Person
other than Borrower in any oil and gas property received by Borrower (including
royalty interests, overriding royalty interests, net profits interests,
production payments and other interests payable out of or measured by
production).
 
3

--------------------------------------------------------------------------------


 
Section 1.2 Amendment Of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein, the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions and modifications of such
agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension or
modification.
 
Section 1.3 References and Titles. All references in this Agreement to Exhibits,
Schedules, articles, sections, subsections and other subdivisions refer to the
Exhibits, Schedules, articles, sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Titles appearing at the
beginning of any subdivisions are for convenience only and do not constitute any
part of such subdivisions and shall be disregarded in construing the language
contained in such subdivisions. The words “this Agreement”, “this instrument”,
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited The phrases “this section” and “this subsection” and similar phrases
refer only to the sections or subsections hereof in which such phrases occur.
The word “or” has the inclusive meaning frequently identified by the phrase
“and/or”. The term “including” means “including without limitation”. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.
 
Section 1.4 Calculations And Determinations. All interest accruing under the
Loan Documents shall be calculated on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 360 days. Unless
otherwise expressly provided herein or unless Lender otherwise consents, all
financial statements and reports furnished to Lender hereunder shall be prepared
and all financial computations and determinations pursuant hereto shall be made
in a manner consistent with GAAP.
 
II.           THE LOAN
 
Section 2.1 The Loan.
 
(a) Lender has made a term loan to Borrower in the amount of $4,500,000.00 (the
“Loan”) pursuant to the Letter Agreement.
 
(b) Lender and Borrower hereby agree that the Letter Agreement is deemed
amended, restated and replaced by this Agreement and the other Loan Documents.
 
(c) The Loan is evidenced by a promissory note made by Borrower to the order of
Lender, dated as of the Effective Date, in an amount equal to $4,500,000.00 (the
“Note”). All of the terms and conditions of the Note are incorporated herein by
this reference.
 
(d) The Loan shall bear interest at a rate of 15.00% per annum.
 
Section 2.2 Mandatory Payments. Each month, 100% of the Net Proceeds shall be
used to repay the Loan.
 
Section 2.3 Voluntary Prepayments. Borrower shall have the right to prepay the
Loan at any time, in whole or in part, without penalty or premium.
 
4

--------------------------------------------------------------------------------


 
III.           SECURITY; TAXES
 
Section 3.1 Security. The Obligations will be secured by any and all Security
Documents executed and delivered contemporaneously with the execution and
delivery of this Agreement and any additional Security Documents hereafter
delivered by any Obligated Person.
 
Section 3.2 Perfection And Protection Of Security Interests And Liens. Borrower
will from time to time deliver to Lender any amendments, financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by Borrower in form and
substance reasonably satisfactory to Lender, which Lender may request for the
purpose of perfecting, confirming or protecting Lender’s Liens and other rights
in the Collateral.
 
Section 3.3 Taxes. All payments by Borrower of principal of, and interest on,
the Loan and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by Lender’s net income or receipts (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment to be made by Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation,
Borrower will: (a) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (b) promptly forward to Lender an
official receipt or other documentation satisfactory to Lender evidencing such
payment to such authority; and (c) pay Lender such additional amount or amounts
as may be necessary to ensure that the net amount actually received by Lender
will equal the full amount Lender would have received had no such withholding or
deduction been required. Moreover, if any Taxes are directly asserted against
Lender with respect to any payment received by Lender hereunder, Lender may pay
such Taxes and Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as may be necessary in order that the net
amount received by Lender after the payment of such Taxes (including any Taxes
on such additional amount) shall equal the amount Lender would have received had
not such Taxes been asserted. If Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fail to remit to Lender the required receipts or
other required documentary evidence, then Borrower shall indemnify, save and
hold harmless Lender from and against any incremental Taxes, interest or
penalties that may become payable by Lender as a result of any such failure.
 
Section 3.4 Letters in Lieu; Reimbursement of Permitted Expenses. Borrower
agrees to execute such letters in lieu of transfer orders, payment orders,
division orders and any other similar such instruments as may be needed to
direct payment of all proceeds from production attributable to Borrower’s
interest in the Oil and Gas Properties by purchasers of oil and gas production
into an account established in Lender’s name established for the receipt of such
funds (the “Proceeds Account”). Borrower hereby authorizes and directs all such
pipeline companies, purchasers, transporters, operators, if appropriate, and
other parties owing monies to Borrower under contracts comprising the Oil and
Gas Properties, to pay such amounts direct to the Proceeds Account, and such
authorization shall continue until the Loan is paid in full or as otherwise
directed by Lender. No party making payment shall have any responsibility to see
to the application of any funds paid to the Proceeds Account but shall be fully
protected in making such payment as provided herein. Should Lender bring suit
against any third party for collection of any amounts or sums payable to the
Proceeds Account (and Lender shall have the right to bring any such suit), it
may sue either in its own name or in the name of Borrower with Borrower’s
consent, which consent shall not be
 
5

--------------------------------------------------------------------------------


 
unreasonably withheld; provided that, if an Event of Default has occurred
Borrower’s consent shall not be required.  Each month, if Lender approves the
Monthly Statement (which approval shall not be unreasonably withheld,
conditioned or delayed), Lender will release (a) Third-Party Proceeds, (b) any
Net Proceeds associated with the Earned Properties, and (c) Permitted Expenses
and any other funds due to Borrower within 5 Business Days of receipt of each
Monthly Statement; provided, however, Lender does not hereby waive any of its
rights under the default and remedies provisions of this Agreement. All
remaining funds in the Proceeds Account after each such release shall be used to
repay the Loan.  Receipt of funds pursuant to this Section 3.4 shall not be
deemed a payment of the Loan or other Obligations until the Lender has approved
the applicable Monthly Statement and the funds described in subsections (a), (b)
and (c) above have been released, and upon such release, any remaining amounts
shall be credited at that time as a payment of the Loan.


 
IV.           CONDITIONS PRECEDENT TO LOAN
 
Section 4.1 Conditions Precedent. Lender shall have no obligation under this
Agreement unless Lender shall have received all of the following, duly executed
and delivered and in form, substance and date satisfactory to Lender: (a) the
Note, (b) the Security Documents (c) evidence satisfactory to Lender that the
Collateral has been and continues to be operated in a reasonable and prudent
manner without giving rise to any liabilities or obligations under any
Applicable Environmental Law (d) all other Loan Documents, and (e) such other
documents, certificates and instruments as Lender or its counsel may have
reasonably requested, such documents, certificates and instruments to be
satisfactory to Lender and its counsel in all respects in their sole discretion.
 
V.           REPRESENTATIONS AND WARRANTIES
 
Section 5.1 Borrower’s Representations and Warranties. To induce Lender to enter
into this Agreement and to make the Loan, Borrower represents and warrants to
Lender (which representations and warranties shall survive the delivery of the
Note and shall be deemed to be continuing representations and warranties until
repayment in full of the Loan) that:
 
(a) No Default. Borrower is not in default in the performance of any of the
covenants and agreements contained herein. No event has occurred and is
continuing which constitutes a Default.
 
(b) Organization and Good Standing. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
having all powers required to carry on its business and enter into and carry out
the transactions contemplated hereby. Borrower is duly qualified, in good
standing, and authorized to do business in all other jurisdictions wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary.
 
(c) Authorization. Borrower has duly taken all action necessary to authorize the
execution and delivery by it of the Loan Documents and to authorize the
consummation of the transactions contemplated thereby and the performance of its
obligations thereunder.
 
(d) No Conflicts or Consents. The execution and delivery by the various
Obligated Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not: (1) conflict with any provision of: (A) any domestic or
foreign law, statute, rule or regulation,
 
6

--------------------------------------------------------------------------------


 
(B) the governing documents of any Obligated Person, or (C) any agreement,
judgment, license, order or permit applicable to or binding upon any Obligated
Person, (2) result in the acceleration of any Debt owed by any Obligated Person,
or (3) result in or require the creation of any Lien upon any assets or
properties of any Obligated Person except as expressly contemplated by the Loan
Documents. Except as expressly contemplated by the Loan Documents, no consent,
approval, authorization or order of, and no notice to or filing with, any court
or governmental authority or third party is required in connection with the
execution, delivery or performance by any Obligated Person of any Loan Document
or to consummate any transactions contemplated by the Loan Documents.
 
(e) Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal and binding obligations of each
Obligated Person which is a party hereto or thereto, enforceable in accordance
with their respective terms, except as limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws of general application relating to the
enforcement of creditors’ rights and as limited by general equitable principles.
 
(f) Initial Financial Statement. The Initial Financial Statement fairly presents
Borrower’s financial position at the date thereof. Since the date of the Initial
Financial Statement, no material adverse change has occurred in Borrower’s
financial condition or business.
 
(g) Other Obligations. Borrower has no outstanding Debt of any kind (including
contingent obligations, tax assessments, and unusual forward or long-term
commitments) which is not shown in the Initial Financial Statement or which has
not been previously disclosed in writing to Lender.
 
(h) Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by Borrower to Lender in connection with the negotiation
of this Agreement or in connection with any transaction contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact known to Borrower necessary to make the statements contained herein or
therein not misleading in any material respect as of the date made or deemed
made. At the date of this Agreement, Borrower is not aware of any material fact
that has not been disclosed to Lender in writing which could materially and
adversely affect Borrower’s properties, businesses, prospects or condition
(financial or otherwise). To the best of Borrower’s knowledge, the Initial
Engineering Report is based upon complete and accurate factual information in
all material respects.
 
(i) Litigation. Except as disclosed in the Initial Financial Statement or as
otherwise previously disclosed in writing by Borrower to Lender: (1) there are
no actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of Borrower threatened, against any Obligated
Person before any federal, state, municipal or other court, department,
commission, body, board, bureau, agency, or instrumentality, domestic or
foreign, which do or may materially and adversely affect any Obligated Person,
any affiliate of Borrower, any Obligated Person’s ownership or use of any of its
assets or properties, its business or financial condition or prospects, or the
right or ability of any Obligated Person to enter into the Loan Documents or
perform its obligations thereunder and (2) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such governmental entity against
any Obligated Person which have or may have any such effect.
 
(j) Title to Properties. Borrower has title to the Oil and Gas Properties as
represented and warranted in Section 2.1(B) of each of the Mortgages.
 
7

--------------------------------------------------------------------------------


 
(k) Place of Business. The chief executive office and principal place of
business of Borrower are located at the addresses of Borrower set forth in the
signature pages hereto.
 
(l) Taxes. All tax returns required to be filed by Borrower in any jurisdiction
prior to the date hereof have been filed; all taxes, assessments, fees and other
governmental charges upon Borrower or upon any of its properties, income or
franchises, which are due and payable have been paid, or adequate reserves have
been provided for payment thereof.
 
(m) Use of Proceeds. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U or X of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of Loan will be used to purchase or carry any such margin stock or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock. Neither Borrower nor any Person acting on Borrower’s behalf has
taken or will take any action which might cause this Agreement or the Note or
the application of the proceeds of the Loan to violate either of said
Regulations U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Securities Exchange Act of 1934, in
each case as now in effect or as the same may hereafter be in effect.
 
(n) Environmental Matters. As of the date of this Agreement, neither Borrower
nor any property of Borrower, including any of the Oil and Gas Properties, is in
violation, in any material respect, of any Applicable Environmental Law,
assuming disclosure to the applicable governmental authorities of all relevant
facts, conditions and circumstances pertaining thereto. There is no existing,
pending or, to the best knowledge of Borrower, threatened investigation or
inquiry by any governmental authority in connection with Borrower or any
property of Borrower under any Applicable Environmental Law. Borrower has taken
all reasonable steps necessary to determine that no hazardous substances or
solid wastes have been disposed of or otherwise released on or to any of the Oil
and Gas Properties or any other property of Borrower. Borrower has not caused or
permitted the disposal or other release of any hazardous substance or solid
waste (as defined in any Applicable Environmental Law) on or to any of the Oil
and Gas Properties or any other property of Borrower, except in accordance with
all Applicable Environmental Laws.
 
(o) Investment Company Act Not Applicable. Borrower is not an “investment
company” or a person “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
(p) Capital Structure.  As of the Effective Date, 10,991,889 shares of
Borrower’s common stock are issued and outstanding, and such common stock
represents all of the issued stock of Borrower.  The 1,000,000 shares of common
stock in the Borrower, to be issued to Lender pursuant to Section 6.1(b)(5)
below, have been duly and validly authorized for issuance by Borrower and when
issued by Borrower to Lender will be duly authorized, validly issued, fully paid
and non-assessable and will not be subject to any preemptive or similar rights.
 
VI.           COVENANTS OF BORROWER
 
Section 6.1 Affirmative Covenants. Borrower warrants, covenants and agrees that,
until the full and final payment of the Obligations and the termination of this
Agreement, unless Lender has previously agreed otherwise in writing:
 
8

--------------------------------------------------------------------------------


 
(a) Payment and Performance. Borrower will pay all amounts due under the Loan
Documents in accordance with the terms thereof and will in all respects observe,
perform and comply with every covenant, term and condition in the Loan
Documents.
 
(b) Post-Effective Date Deliverables. On or prior to February 25, 2010, Borrower
will deliver to Lender:
 
(1) the Note;
 
(2) duly executed copies of all Security Documents necessary to create first and
prior Liens in the Oil and Gas Properties in favor of Lender;
 
(3) copies of the letters in lieu of transfer orders, payment orders, division
orders and other similar such instruments described in Section 3.4; and
 
(4) stock certificates representing 1,000,000 newly issued shares of Borrower’s
common stock, par value $0.0001 per share, duly issued to Lender, as
stockholder.
 
(c) Monthly Statements. Within 20 Business Days of the end of each calendar
month, Borrower shall deliver a statement to Lender (a “Monthly Statement”),
setting forth for the prior month: (a) the amount of production sold from the
Oil and Gas Properties (excluding any production sold from the Earned
Properties) and the price received for such production, (b) the production sold
from the Earned Properties and the price received for such production, (c)
Third-Party Proceeds paid to Lender identified by third-party and amount,
(d) reimbursements of Permitted Expenses, (e) the dollar amount and estimated
time remaining before Borrower has recovered all of its costs of drilling,
testing, completing and operating the Earned Properties, (f) the status of
Borrower’s capital raising efforts, and (g) such other information as Lender may
reasonably request.
 
(d) Books, Financial Statements and Records. Borrower will at all times maintain
full and accurate books of account and records, will maintain a standard system
of accounting in accordance with GAAP and will furnish the following statements
and reports to Lender at Borrower’s expense: (1) as soon as available and in any
event within 60 days after the end of each Fiscal Quarter, commencing with the
Fiscal Quarter ending March 31, 2010, unaudited consolidated and consolidating
financial statements of Borrower for such Fiscal Quarter and for the
then-current Fiscal Year, prepared by Borrower in reasonable detail and in
accordance with GAAP and containing at least a balance sheet, statements of
earnings and cash flow and a reconciliation of Borrower’s equity, setting forth
in comparative form the corresponding figures for the preceding Fiscal Year,
each certified as true by an officer of Borrower; (2) by June 30, 2010, update
of the Initial Engineering Report, and (3) by April 1 of each year, commencing
April 1, 2011, an engineering report and economic evaluation prepared as of the
preceding December 31 by one or more independent petroleum engineers chosen by
Borrower and reasonably acceptable to Lender, covering the Oil and Gas
Properties. Each such engineering report shall be in form and substance
satisfactory to Lender and shall contain information and analysis comparable in
scope to that contained in the Initial Engineering Report.
 
(e) Other Information and Inspections. Borrower will furnish to Lender any
information which Lender may from time to time reasonably request concerning any
covenant, provision or condition of the Loan Documents or any matter in
connection with Borrower’s business and operations. Borrower will permit
representatives appointed by Lender, including independent
 
9

--------------------------------------------------------------------------------


 
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect, at their sole risk (and, except during the continuance of an Event of
Default, at their cost and expense), any of Borrower’s property, including its
books of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and photocopies and photographs
thereof, and to write down and record any information such representatives
obtain, and Borrower shall permit Lender or its representatives to investigate
and verify the accuracy of the information furnished to Lender in connection
with the Loan Documents and to discuss all such matters with its officers,
managers, employees and representatives.
 
(f) Notice of Material Events. Borrower will promptly notify Lender: (1) of any
material adverse change in the financial condition of Borrower, (2) of the
occurrence of any Default, (3) of the acceleration of the maturity of any Debt
owed by Borrower or of any material default by Borrower under any indenture,
mortgage, agreement, contract or other instrument to which Borrower is a party
or by which Borrower or any of Borrower’s properties is bound, (4) of any
uninsured claim of $50,000 or more asserted against Borrower or any of its
properties, and (5) of the filing of any suit or proceeding against Borrower (or
the occurrence of any material development in any such suit or proceeding) in
which an adverse decision could have a material adverse effect upon Borrower’s
financial condition, business or operations (or could result in a judgment not
covered by insurance of $50,000 or more against Borrower). Upon the occurrence
of any of the foregoing, Borrower will take all necessary or appropriate steps
to remedy promptly any such material adverse change, Default, or default, to
protect against any such adverse claim, to defend any such suit or proceeding,
and to resolve all controversies on account of any of the foregoing. Borrower
will also notify Lender in writing at least 20 Business Days prior to the date
that Borrower changes its name or the location of its chief executive office or
principal place of business or the place where it keeps its books and records
concerning the Collateral.
 
(g) Maintenance of Existence and Qualifications. Borrower will maintain and
preserve its existence and its rights and franchises in full force and effect
and will qualify to do business in all states or jurisdictions where required by
applicable law, except where the failure so to qualify will not have any
material adverse effect on Borrower.
 
(h) Maintenance of Properties. Borrower will in all respects maintain, preserve,
protect and keep all property operated by Borrower and used or useful in the
conduct of its business in accordance with the standards of a reasonable and
prudent operator, and for all other property of Borrower, will use commercially
reasonable efforts to cause all such other property to be maintained, preserved
and kept in accordance with the standards of a reasonable and prudent operator.
 
(i) Payment of Trade Debt, Taxes, etc. Borrower will: (1) timely file all
required tax returns; (2) timely pay all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property; (3) pay all Debt owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; and (4) maintain appropriate accruals and
reserves for all of the foregoing Debt in accordance with its present system of
accounting. Borrower will pay and discharge in all material respects, when due,
all other Debt, taxes or assessments now or hereafter owed by it. Borrower may,
however, delay paying or discharging any such Debt so long as it is in good
faith contesting the validity thereof by appropriate proceedings and has set
aside on its books adequate reserves therefor.
 
(j) Insurance. Borrower will maintain with financially sound and reputable
insurance companies insurance with respect to its business, operations and
properties, in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or a similar business.
 
10

--------------------------------------------------------------------------------


 
(k) Payment of Expenses. Borrower will be responsible for payment of all
reasonable costs and expenses incurred by or on behalf of Lender (including
attorneys’ fees) in connection with: (1) the preparation, execution and delivery
of this Agreement and the other Loan Documents (including any and all future
amendments or supplements thereto or restatements thereof), and any and all
consents, waivers or other documents or instruments relating thereto, (2) the
filing, recording, refiling and re-recording of any Security Documents and any
other documents or instruments or further assurances required to be filed or
recorded or refiled or re-recorded by the terms of any Loan Document, (3) the
examination of Borrower’s title to the Collateral, and (4) the enforcement,
after the occurrence of a Default or an Event of Default, of the Loan
Documents.  All payments referred to in the prior sentence, and all expenses
related to the update to the Initial Engineering Report referred to in Section
6.2(d)(2), shall be paid pursuant to Section 5.10 of each of the Mortgages.
 
(l) Performance on Borrower’s Behalf. If Borrower fails to pay any taxes,
insurance premiums or other amounts it is required to pay under any Loan
Document, Lender may pay the same. Borrower shall immediately reimburse Lender
for any such payments, and each amount paid shall constitute a part of the
Obligations, shall be secured by the Security Documents and shall bear interest
at the Default Rate, from the date such amount is paid by Lender until the date
such amount is repaid to Lender.
 
(m) Compliance with Agreements and Law. Borrower will perform all obligations it
is required to perform under the terms of each indenture, mortgage, deed of
trust, security agreement, lease, franchise, agreement, contract or other
instrument or obligation to which it is a party or by which it or any of its
properties is bound in such a way that they result in no material adverse effect
upon the Oil and Gas Properties or Borrower’s ability to perform its obligations
under this Agreement. Borrower will in all respects conduct its business and
affairs in compliance with all laws, regulations, and orders applicable thereto
(including those relating to pollution and other environmental matters).
 
(n) Certifications of Compliance. Borrower will furnish to Lender at Borrower’s
expense all certifications which Lender from time to time reasonably requests,
as to the accuracy and validity of or compliance with all representations,
warranties and covenants made by Borrower in the Loan Documents, the
satisfaction of all conditions contained therein, and all other matters
pertaining thereto.
 
(o) Additional Security Documents; Amendments. Promptly after a request therefor
by Lender at any time and from time to time, Borrower will execute and deliver
to Lender such additional Security Documents or amendments to existing Security
Documents as Lender may deem necessary or appropriate in order to grant to
Lender a first priority perfected lien on and security interest in the Oil and
Gas Properties. Without limiting the foregoing, upon receipt of assignments
covering the Earned Properties, Borrower shall promptly execute amendments to
the Security Documents to reflect Borrower’s ownership of the Earned Properties.
 
(p) Environmental Matters. Borrower will promptly notify Lender in writing of
any existing, pending or threatened investigation or inquiry by any governmental
authority in connection with any Applicable Environmental Law of which Borrower
becomes aware. Borrower will take all reasonable steps necessary to ensure that
no hazardous substances or solid wastes will be disposed of
 
11

--------------------------------------------------------------------------------


 
or otherwise released on or to any of the property owned by Borrower in
violation of any Applicable Environmental Law. Borrower will keep all of its
property in all respects free of any hazardous substance or solid waste (other
than hazardous substances and solid wastes normally used or generated in the
ordinary course of operation of Borrower’s facilities and that are properly
stored, maintained and disposed of in accordance with Applicable Environmental
Laws) and will remove the same (or if removal is prohibited by law, take, at its
sole expense, whatever actions are required by law) in accordance with
Applicable Environmental Laws. Upon Lender’s request, at any time and from time
to time during the term of this Agreement (but no more often than once per
calendar year in the absence of the occurrence and continuance of an Event of
Default), Borrower will provide to Lender, at Borrower’s sole expense, an
inspection or audit, to be conducted by an engineering or consulting firm
approved by Lender, of the properties owned or operated by Borrower indicating
the compliance by Borrower in all material respects with all Applicable
Environmental Laws.
 
(q) Registration Rights. If at any time prior to payment in full of the Debt
Borrower grants registration rights covering any of the stock of Borrower to any
other equity investor in Borrower, then Borrower agrees to grant similar
registration rights to Lender.
 
(r) Insurance.  On or prior to March 31, 2010, Borrower shall deliver to Lender
certificates from Borrower’s insurance broker setting forth the insurance
maintained by Borrower, stating that such insurance is in full force and effect,
and naming Lender as an additional insured.
 
Section 6.2 Negative Covenants. Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Lender has previously agreed otherwise in writing:
 
(a) Limitation on Liens. Borrower will not create, assume or permit to exist any
mortgage, deed of trust, pledge, encumbrance, lien or charge of any kind
(including any security interest in or vendor’s lien on property purchased under
conditional sales or other title retention agreements and including any lease
intended as security or in the nature of a title retention agreement) upon any
of Borrower’s properties or assets, whether now owned or hereafter acquired,
except: (i) Liens at any time existing in favor of Lender; and (ii) statutory
Liens for taxes, statutory or contractual mechanics’ and materialmen’s Liens
incurred in the ordinary course of business, and other similar Liens incurred in
the ordinary course of business; provided that such Liens secure only Debt which
is not delinquent or which is being contested as provided in Section 6.1(h).
 
(b) Additional Debt. Borrower will not create, incur, assume or permit to exist
Debt of Borrower except (i) the Loan, and (ii) Debt described in Section 6.1(i).
 
(c) Limitation on Sales of Collateral. Borrower will not sell, transfer, lease,
exchange, alienate or dispose of any of the Collateral except as follows (and
the following exceptions shall be subject to any limitations contained in the
Security Documents) (i) oilfield equipment, service and supply assets sold in
the ordinary course of business and (ii) inventory (including oil and gas sold
as produced) which is sold in the ordinary course of business.
 
(d) Limitation on Credit Extensions. Borrower will not extend credit, make
advances or make loans.
 
(e) Fiscal Year. Borrower will not change its fiscal year.
 
12

--------------------------------------------------------------------------------


 
(f) Amendment of Contracts. Borrower will not amend or permit any amendment to
(to the extent that Borrower has the power to prevent such amendment) any
contract which could reasonably be foreseen to release, qualify, limit, make
contingent or otherwise have any material adverse effect upon, the rights and
benefits of Lender under or acquired pursuant to any of the Security Documents.
 
(g) Reorganizations; Combinations; Change of Control. Borrower will not change
its name or the nature of its business, reorganize, liquidate, dissolve, enter
into any merger or other combination, or permit to occur any change in control
of Borrower from that in existence on the date hereof.
 
(h) Hedging Transactions. Without Lender’s prior written consent, Borrower will
not at any time enter into or be or become a party to any one or more hedging
transactions with respect to its oil and gas production.  If Borrower enters
into a hedging transaction with Lender’s prior written consent, and at any time
prior to the earlier of the  Maturity Date or the full and final payment of the
Obligations, Borrower is thereafter required to make a margin call payment in
connection with such hedging transaction, Borrower shall have the right, upon
reasonable prior notice to Lender, to request an advance on the Loan in the
amount of the required margin call payment, and Lender shall make such advance,
subject to satisfaction of the conditions set forth below.  Any such advance
made by Lender shall increase the principal amount outstanding on the Loan, and
shall bear interest at the rate provided in Section 2.1(d).  Lender’s obligation
to make an advance to Borrower pursuant to this Section 6.2(h) shall be subject
to the following conditions:
 
(1) No Default or Event of Default shall have occurred under any Loan Documents;
 
(2) The maximum amount of advances made by Lender under this Section 6.2(h)
shall not exceed $2,250,000 in the aggregate; and
 
(3) If the amount of any such advance would cause the total amount outstanding
under the Loan to exceed $4,500,000, execution of an amendment to the Note to
reflect the new outstanding balance.
 
Lender and Borrower agree to promptly enter into such amendments of the Loan
Documents as may be necessary or appropriate to properly document the
obligations under this Section 6.2(h).
 
(i) Capital Expenditures; Development Drilling. Borrower will not make (whether
in one transaction or a series of transactions) capital expenditures, including
expenses for development drilling, for the period from the Effective Date until
the repayment in full of the Obligations; provided however, Borrower shall be
permitted to make capital expenditures necessary to retain the Earned
Properties.
 
VII.           EVENTS OF DEFAULT AND REMEDIES
 
Section 7.1 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement:
 
13

--------------------------------------------------------------------------------


 
(a) Borrower fails to pay any Obligation when due and payable, whether at a date
for the payment of a fixed installment or contingent or other payment to Lender
or as a result of acceleration or otherwise; or
 
(b) Borrower fails to raise sufficient capital to enable it to meet Borrower’s
drilling obligations necessary to earn and retain the Comanche Prospect Leases
and Omega Prospect Leases, as set forth in Section 11 of that certain Purchase
and Sale Agreement, dated January 29, 2010, between Borrower, as buyer, and
Edward Mike Davis, L.L.C., as seller (the “Earned Properties”).
 
(c) Borrower fails to raise sufficient capital prior to October 29, 2010 to
enable it to repay the Obligations in full prior to the Maturity Date.
 
(d) Any “default” or “event of default” occurs under any Loan Document which
defines either term; or
 
(e) Borrower fails to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document;
 
(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Obligated Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made; or
 
(g) Any Obligated Person:
 
(1) suffers the entry against it of a judgment, decree or order for relief by a
court of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it which remains
undismissed for a period of 60 days; or
 
(2) suffers the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for a substantial part of its assets
or for any part of the Oil and Gas Properties in a proceeding brought against or
initiated by it, and such appointment is neither made ineffective nor discharged
within 60 days after the making thereof, or such appointment is consented to,
requested by, or acquiesced to by it; or
 
(3) commences a voluntary case under any applicable bankruptcy, insolvency or
similar law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such law or to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official of any substantial part of its assets or
any part of the Oil and Gas Properties; or makes a general assignment for the
benefit of creditors; or fails generally to pay (or admits in writing its
inability to pay) its debts as such debts become due; or takes action in
furtherance of any of the foregoing; or
 
(4) suffers the entry against it of a final judgment for the payment of money in
excess of $100,000 (not covered by insurance), unless the same is discharged
within 60 days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or
 
14

--------------------------------------------------------------------------------


 
(5) suffers the entry of an order issued by any court or tribunal taking,
seizing or apprehending all or any substantial part of its property or any part
of the Oil and Gas Properties and bringing the same into the custody of such
court or tribunal, and such order is not stayed or released within 30 days after
the entry thereof; or
 
(h) Any default, including the expiration of any applicable period of grace,
occurs with respect to any other indebtedness owed by Borrower to any Person.
 
Upon the occurrence of an Event of Default described in subsection (f)(1),
(f)(2) or (f)(3) of this Section 7.1, all of the Obligations shall thereupon be
immediately due and payable, without presentment, demand, protest, notice of
protest, declaration or notice of acceleration or intention to accelerate, or
any other notice or declaration of any kind, all of which are hereby expressly
waived by Borrower. During the continuance of any other Event of Default, Lender
at any time and from time to time (unless all Events of Default have theretofore
been remedied) may declare any or all of the Obligations immediately due and
payable, and all such Obligations shall thereupon be immediately due and
payable.
 
Section 7.2 Remedies. If any Event of Default shall occur, Lender may protect
and enforce its rights under the Loan Documents by any appropriate proceedings,
including proceedings for specific performance of any covenant or agreement
contained in any Loan Document, and Lender may enforce the payment of any
Obligations due or enforce any other legal or equitable right. All rights,
remedies and powers conferred upon Lender under the Loan Documents shall be
deemed cumulative and not exclusive of any other rights, remedies or powers
available under the Loan Documents or at law or in equity.
 
Section 7.3 Indemnity. Borrower hereby agrees to indemnify, defend and hold
harmless Lender and its successors and assigns and the respective agents,
affiliates, officers, directors and employees of Lender and its successors and
assigns from and against any and all claims, losses, demands, actions, causes of
action and liabilities whatsoever (including reasonable attorneys’ fees and
expenses and costs and expenses reasonably incurred in investigating, preparing
or defending against any litigation or claim, action, suit, proceeding or demand
of any kind or character) arising out of or resulting from: (a) the Loan
Documents (including the enforcement thereof), except to the extent such claims,
losses and liabilities are proximately caused by Lender’s gross negligence, bad
faith or willful misconduct, (b) any violation of any Applicable Environmental
Law, (c) any act, omission, event or circumstance resulting from or in
connection with the ownership, construction, occupancy, operation, use and/or
maintenance of the Oil and Gas Properties, regardless of whether the act,
omission, event or circumstance constituted a violation of any Applicable
Environmental Law at the time of its existence of occurrence, and (d) any and
all claims or proceedings (whether brought by a private party or governmental
agencies) for bodily injury, property damage, abatement or remediation,
environmental damage or impairment or any other injury or damage resulting from
or relating to any hazardous or toxic substance, solid waste or contaminated
material located upon or migrating into, from or through any of the Oil and Gas
Properties (whether or not the release of such materials was caused by Borrower,
a tenant or subtenant or a prior owner, tenant or subtenant on the Oil and Gas
Properties and whether or not the alleged liability is attributable to the
handling, storage, generation, transportation, removal or disposal of such
substance, waste or material or the mere presence of such substance, waste or
material on the Oil and Gas Properties), for which Lender may have liability due
to the making of the Loan, the granting of the Security Documents, the exercise
of Lender’s rights under the Loan Documents or Otherwise. WITHOUT LIMITATION, IT
IS THE INTENTION OF BORROWER, AND BORROWER AGREES, THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES,
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY.
 
15

--------------------------------------------------------------------------------


 
However, such indemnities shall not apply to any particular indemnified party
(but shall apply to the other indemnified parties) to the extent the subject of
the indemnification is caused by or arises out of the gross negligence, bad
faith or willful misconduct of such particular indemnified party. The foregoing
indemnities shall not terminate upon the Maturity Date or upon the release,
foreclosure or other termination of the Security Documents, but will survive the
Maturity Date, foreclosure of the Security Documents or conveyances in lieu of
foreclosure, and the repayment of the Loan and the discharge and release of the
Security Documents and the other documents evidencing and/or securing the Loan.
 
VIII.           MISCELLANEOUS
 
Section 8.1 Waiver and Amendment. No failure or delay by Lender in exercising
any right, power or remedy which it may have under any of the Loan Documents
shall operate as a waiver thereof or of any other right, power or remedy, nor
shall any single or partial exercise by Lender of any such right, power or
remedy preclude any other or further exercise thereof or of any other right,
power or remedy. No waiver of any provision of any Loan Document and no consent
to any departure therefrom shall ever be effective unless it is in writing and
signed by Lender, and then such waiver or consent shall be effective only in the
specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Obligated Person shall
in any case of itself entitle any Obligated Person to any other or further
notice or demand in similar or other circumstances. No modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective unless the same is in writing and signed by the party against whom it
is sought to be enforced.
 
Section 8.2 Survival of Agreements; Cumulative Nature. All of the Obligated
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loan and the delivery of the Note and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to Lender and all of Lender’s obligations to Borrower are terminated. All
statements and agreements contained in any certificate or other instrument
delivered to Lender under any Loan Document shall be deemed representations and
warranties by Borrower to Lender and/or agreements and covenants of Borrower
under this Agreement. The representations, warranties, and covenants made by the
Obligated Persons in the Loan Documents, and the rights, powers, and privileges
granted to Lender in the Loan Documents, are cumulative, and no Loan Document
shall be construed in the context of another to diminish, nullify, or otherwise
reduce the benefit to Lender of any such representation, warranty, covenant,
right, power or privilege. In particular and without limitation, no exception
set out in this Agreement to any representation, warranty or covenant herein
contained shall apply to any similar representation, warranty or covenant
contained in any other Loan Document, and each such similar representation,
warranty or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.
 
16

--------------------------------------------------------------------------------


 
Section 8.3 Notices. All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in writing
and, unless otherwise specifically provided in such Loan Document, shall be
deemed sufficiently given or furnished if delivered by personal delivery, by
expedited delivery service with proof of delivery, or by registered or certified
United States mail, return receipt requested, postage prepaid, at the addresses
specified on the signature pages hereto (unless changed by similar notice in
writing given by the particular Person whose address is to be changed). Any such
notice or communication shall be deemed to have been given upon receipt.
 
Section 8.4 Parties in Interest. All grants, covenants and agreements contained
in the Loan Documents shall bind and inure to the benefit of the parties thereto
and their respective successors and assigns; provided, however, that no
Obligated Person may assign or transfer any of its rights or delegate any of its
duties or obligations under any Loan Document without the prior consent of
Lender.
 
Section 8.5 Governing Law. The Loan Documents shall be deemed contracts and
instruments made under the laws of the State of Colorado and shall be construed
and enforced in accordance with and governed by the laws of the State of
Colorado and the laws of the United States of America, except (a) to the extent
that the law of another jurisdiction is expressly elected in a Loan Document,
and (b) with respect to specific Liens, or the perfection thereof, evidenced by
Security Documents covering real or personal property which by the laws
applicable thereto are required to be construed under the laws of another
jurisdiction. Borrower hereby irrevocably submits itself to the non-exclusive
jurisdiction of the state and federal courts of the State of Colorado.
 
Section 8.6 Limitation on Interest. Lender and the Obligated Persons intend to
contract in strict compliance with applicable usury law from time to time in
effect. In furtherance thereof such persons stipulate and agree that none of the
terms and provisions contained in the Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
applicable law from time to time in effect. Neither any Obligated Person nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under applicable law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith. Lender expressly disavows any intention to charge or collect excessive
unearned interest or finance charges in the event the maturity of any Obligation
is accelerated. If: (a) the maturity of any Obligation is accelerated for any
reason, (b) any Obligation is prepaid and as a result any amounts held to
constitute interest are determined to be in excess of the legal maximum, or
(c) Lender or any other holder of any or all of the Obligations shall otherwise
collect moneys which are determined to constitute interest which would otherwise
increase the interest on any or all of the Obligations to an amount in excess of
that permitted to be charged by applicable law then in effect, then all such
sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at Lender’s option, promptly returned to Borrower or
the other payor thereof upon such determination.
 
Section 8.7 Severability. If any term or provision of any Loan Document shall be
determined to be illegal or unenforceable all other terms and provisions of the
Loan Documents shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.
 
17

--------------------------------------------------------------------------------


 
Section 8.8 Counterparts. This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. Delivery of this Agreement and the other documents to be delivered in
connection herewith by any party may be effected, without limitation, by faxing
a signed counterpart of any such document to Lender (any party that effects
delivery in such manner hereby agreeing to transmit promptly to each of the
other parties an actual signed counterpart).
 
Section 8.9 Conflicts. To the extent of any irreconcilable conflicts between the
provisions of this Agreement and the provisions of any of the Loan Documents,
the provisions of this Agreement shall prevail.
 
Section 8.10 Entire Agreement. This Agreement, the Note, the Security Documents
and the other Loan Documents from time to time executed in connection herewith
state the entire agreement between the parties with respect to the subject
matter hereof.
 
Section 8.11 Waiver Of Jury Trial. EACH OF BORROWER AND LENDER HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION:
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH OF
BORROWER AND LENDER HEREBY AGREES THAT THE OTHER MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.
 
[Signature Page follows]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 
Borrower:
 
RECOVERY ENERGY, INC.
By:
/s/ Jeffrey A. Beunier
 
Jeffrey A. Beunier, Chief Executive Officer
           
Address:
1515 Wynkoop Street, Suite 200
 
Denver, Colorado 80202
       
Facsimile:
(888) 887-4449
           
Lender:
 
HEXAGON INVESTMENTS, LLC
 
By:   Hexagon Investments, Inc., Manager
By:
/s/ Brian Fleischmann
 
Brian Fleischmann, President
           
Address:
730 17th Street, Suite 800
 
Denver, Colorado 80202
       
Facsimile:
(303) 571-1221
   

 
19

--------------------------------------------------------------------------------




EXHIBIT A
OIL AND GAS PROPERTIES


WILKE (DILL EAST FIELD) LEASES and LANDS:
 

 

Lessor: Gary L. Schneider, Individually and as heir of Maxine Schneider,
deceased Lessee:  Edward Mike Davis, L.L.C. Dated:  May 20, 2008 Recorded: Book
206 OG, Page 44 Description:  Township 15 North, Range 56 West   Section 5:  S/2

 

Lessor: Peggy Atkins and Howard Atkins, wife and husband Lessee:   Edward Mike
Davis, L.L.C. Dated: May 20, 2008 Recorded:  Book 206 OG, Page 48 Description: 
Township 15 North, Range 56 West   Section 5:  S/2

 

Lessor: Galeen B. Hergenrader and Kenneth Hergenrader, wife and husband
Lessee:     Edward Mike Davis, L.L.C. Dated:   May 16, 2008 Recorded:  Book 206
OG, Page 52 Description:   Township 15 North, Range 56 West   Section 5:  S/2

 

Lessor: Paula Wilke, a/k/a Paula J. Wilke and Erwin Wilke, Jr., wife and husband
Lessee: Edward Mike Davis, L.L.C. Dated:   June 26, 2008 Recorded:   Book 206
OG, Page 132 Description:    Township 15 North, Range 56 West   Section 5:  S/2

 

Amendment of Oil and Gas Dated:  July 9, 2008 Recorded:  Book 206 OG, Page 221
Description:   Township 15 North, Range 56 West   Section 5:  S/2

 

WILKE (DILL EAST FIELD) WELLS
 

Well Name:  Wilke 24-5 Located: SE/4SW/4 of Section 5, T15N-R56W, Kimball
County, NE API:  26105226270000    Working Interest:  87.50%    Net Revenue
Interest: 70.00% Equipment and Inventory: consisting of a pumping unit, rods,
tubing and casing

 
20

--------------------------------------------------------------------------------


 

Well Name: Wilke 23-5 Located:  NE/4SW/4 of Section 5, T15N-R56W, Kimball
County, NE API:  26105226250000 Working Interest:  87.50%    Net Revenue
Interest: 70.00% Equipment and Inventory: consisting of a pumping unit, rods,
tubing and casing

 

Well Name:   Wilke 34-5 Located: SW/4SE/4 of Section 5, T15N-R56W, Kimball
County, NE API:  26105226290000  Working Interest:  87.50%    Net Revenue
Interest: 70.00% Equipment and Inventory: consisting of a pumping unit, rods,
tubing and casing

 

Well Name:  Wilke 33-5 Located:  NW/4SE/4 of Section 5, T15N-R56W, Kimball
County, NE API:  26105226280000     Working Interest:  87.50%    Net Revenue
Interest: 70.00% Equipment and Inventory:  consisting of a pumping unit, rods,
tubing and casing

 

Well Name:  Wilke 44-5 Located:  SE/4SE/4 of Section 5, T15N-R56W, Kimball
County, NE API:  26105226320000   Working Interest:  87.50%    Net Revenue
Interest: 70.00% Equipment and Inventory: consisting of a pumping unit, rods,
tubing and casing

 

Well Name:  Wilke 14-5 Located:  SW/4SW/4 of Section 5, T15N-R56W, Kimball
County, NE API:  26105226520000 Working Interest:  87.50%    Net Revenue
Interest: 70.00% Equipment and Inventory: consisting of a pumping unit, rods,
tubing and casing

 
Wilke Tank Battery consisting of 8 400 bbl tanks and an 8 foot treater.


LUKASSEN LEASES and LANDS:
 

Lessor: Antelope Energy Company, LLC, a Colorado limited liability company
Lessee:  Edward Mike Davis, L.L.C. Dated: August 4, 2008 Recorded:  Book 206 OG,
Page 647 Covering: INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:   TOWNSHIP 16
NORTH, RANGE 56 WEST, 6th P.M.   Section 34:  S/2SW/4SW/4

 

Lessor: Marian J. Payne, a single woman Lessee: Edward Mike Davis, L.L.C.
Dated:   July 25, 2008 Recorded:  Book 206 OG, Page 487 Correction of
Description Recorded:  Book 207, Page 354 Covering:   INSOFAR AND ONLY INSOFAR
AS THE LEASE COVERS:   TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.   Section
3:  N/2 of Lot 4, also described as N/2NW/4NW/4

 

Lessor: Judith Ann Mays, a married woman dealing in her sole and separate
property Lessee:  Edward Mike Davis, L.L.C. Dated:    July 25, 2008 Recorded:
Book 206 OG, Page 487 Correction of Description Recorded:  Book 207, Page 356
Covering:  INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:   TOWNSHIP 15 NORTH,
RANGE 56 WEST, 6th P.M.   Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4

 
21

--------------------------------------------------------------------------------


 

Lessor: William O. Smith a/k/a William Otis Smith and Rita Marie Smith, husband
and wife Lessee: Edward Mike Davis, L.L.C. Dated:   May 16, 2008 Recorded: Book
206 OG, Page 33 Correction of Description Recorded:   Book 207, Page 352
Covering:   INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:   TOWNSHIP 15 NORTH,
RANGE 56 WEST, 6th P.M.   Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4

 

Lessor: Rita J. Bingaman f/k/a Rita Jeanne Smith and Gary P. Bingaman, wife and
husband Lessee:     Edward Mike Davis, L.L.C. Dated:  May 16, 2008
Recorded:        Book 206 OG, Page 29 Correction of Description Recorded:    
Book 207, Page 350 Covering:   INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:  
TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.   Section 3:  N/2 of Lot 4, also
described as N/2NW/4NW/4

 

Lessor: Mary L. Soper, individually and as Trustee of the Ronald R. Soper Family
Trust, dated October 4, 1995 Lessee:   Edward Mike Davis, L.L.C. Dated: July 15,
2009 Recorded:  Book 208 OG, Page 760 Covering:  INSOFAR AND ONLY INSOFAR AS THE
LEASE COVERS:   TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.   Section 3:  N/2 of
Lot 4, also described as N/2NW/4NW/4

 

Lessor: Steven Knigge, a single man Lessee:   Edward Mike Davis, L.L.C. Dated: 
July 15, 2009 Recorded: Book 208 OG, Page 763 Covering:     INSOFAR AND ONLY
INSOFAR AS THE LEASE COVERS:   TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.  
Section 3:  N/2 of Lot 4, also described as N/2NW/4NW/4

 

Lessor:  Linda McDowall, f.k.a. Linda Wilson, a single woman Lessee:  Edward
Mike Davis, L.L.C. Dated: July 15, 2009 Recorded:   Book 208 OG, Page 766
Covering:   INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:   TOWNSHIP 15 NORTH,
RANGE 56 WEST, 6th P.M.   Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4

 
22

--------------------------------------------------------------------------------


 

Lessor:  Marla Knigge, f.k.a. Marla Teasley, a single woman Lessee:  Edward Mike
Davis, L.L.C. Dated: July 15, 2009 Recorded:   Book 208 OG, Page 769 Covering: 
INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:   TOWNSHIP 15 NORTH, RANGE 56
WEST, 6th P.M.   Section 3:  N/2 of Lot 4, also described as N/2NW/4NW/4



LUKASSEN WELL
 

Well Name: Lukassen 14-34 Located:   S/2SW/4SW/4 of Section 34, T16N-R56W,
Kimball County, NE API: 26105226450000 Working Interest:  100.00%    Net Revenue
Interest: 80.00% Equipment and Inventory:  consisting of a pumping unit, rods,
tubing and casing

 
Lukassen Tank Battery consisting of 3 – 400 bbl tanks and a 4 foot treater
 
PIEPER LEASE and LANDS:
 

 

Lessor:   Dean Reed and Beaulah Reed, husband and wife Lessee:   King Resources
Company Dated: August 10, 1966 Recorded:  Book 583, Page 71 Description:
Township 1 North, Range 53 West   Section 29:  NE/4

 
PIEPER WELL
 

Well Name: Pieper #3-29 Located:  NE/4 of Section 29, T1N-R53W, Washington
County, CO API:  05-121-08367 Working Interest:  100.00%    Net Revenue
Interest: 80.00% Equipment and Inventory: consisting of a pumping unit, rods,
tubing and casing

 
Pieper Tank Battery consisting of 2 – PR&R 500 bolted bbl tanks and a 6 X 20
vertical inside leg cold weather treater


OMEGA PROSPECT LEASES and LANDS:
 

Lessor: Katharine E. Nelson,, Individually and as Trustee of the Katharine E.
Nelson Living Trust, dated 5-19-2003 Lessee:     Edward Mike Davis, L.L.C.
Dated:    September 20, 2008 Recorded:  Book 131 OG, Page 455, in Banner County,
Nebraska Description:   Township 17 North, Range 55 West, 6th P.M.   Section
11:  NE, S2

 
23

--------------------------------------------------------------------------------


 

Lessor: Ruth L. Pile, individually and as Trustee of the Ruth L. Pile Revocable
Trust, dated 6-26-1998 Lessee: Edward Mike Davis, L.L.C. Dated:    October 9,
2008 Recorded: Book 131 OG, Page 459, in Banner County, Nebraska Description:
Township 17 North, Range 55 West, 6th P.M.   Section 12:  W/2

 
COMANCHE FARMS PROSPECT LEASES and LANDS:
 

Lessor: State of Colorado    Lease # OG 8056.4   State Board of Land
Commissioners Lessee: Contex Energy Company Dated:  August 19, 2004 Recorded:
Reception Number B 4199551, in Arapahoe County, Colorado Description: Township 4
South, Range 62 West, 6th P.M.   Section 36:  ALL

 
 
24